Filed 10/13/21
                 IN THE SUPREME COURT OF
                        CALIFORNIA

                     JEFFREY WALKER,
                           Petitioner,
                               v.
       THE SUPERIOR COURT OF THE CITY AND COUNTY OF
                      SAN FRANCISCO,
                          Respondent;
                        THE PEOPLE,
                     Real Party in Interest.

                                    S263588

                     First Appellate District, Division Four
                                    A159563

                 San Francisco City and County Superior Court
                               2219428, 195198



                   ORDER MODIFYING OPINION AND
                 DENYING PETITION FOR REHEARING

THE COURT:

      The majority opinion in this matter, filed on August 30, 2021, and
appearing at 12 Cal.5th 177, is modified as follows:
      The last paragraph on page 206 under heading “C.” is modified to
read:



                                         1
      The admission of the contested hearsay in the MacSpeiden and
Karlsson evaluation reports represented material error under the
standard set forth in Reilly v. Superior Court (2013) 57 Cal.4th 641,
652–656. Reilly involved the issue of whether an SVP petition must be
dismissed if the evaluations supporting the petition were conducted
under an invalid assessment protocol. Reilly concluded the defendant,
as the party seeking mandate, bore the burden of showing the error
“materially affect[ed] the outcome of his probable cause hearing.”
(Reilly, at p. 656.) As described in Cooley, “a determination of probable
cause by a superior court judge under the SVPA entails a decision
whether a reasonable person could entertain a strong suspicion that the
offender is an SVP.” (Cooley, supra, 29 Cal.4th at p. 252.) For the
reasons discussed below, we believe the admission of the hearsay
descriptions regarding the nonpredicate offenses materially affected the
outcome of the probable cause hearing, i.e., it is reasonably probable
that, absent the erroneously admitted hearsay, the trial judge would
not have entertained a strong suspicion that Walker qualified as an
SVP.
      This modification does not affect the judgment.
      The petition for rehearing is denied.




                                     2